Citation Nr: 0004359	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  95-34 276	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a bilateral knee 
disability.  



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1986 to 
November 1991.  According to the veteran's DD 214, 
Certificate Of Release Or Discharge From Active Duty, the 
veteran received the Southwest Asia Service Medal with two 
Bronze Stars.  

In September 1997, the Board of Veterans' Appeals (Board) 
denied the claims of entitlement to service connection for 
shin splints and for hypertension.  Additionally, the Board 
remanded for further evidentiary development the issues of 
entitlement to service connection for a back disability and 
for a bilateral knee disability.  Following completion of the 
development requested on remand, the Atlanta, Georgia, 
regional office (RO) returned the veteran's case to the Board 
in January 2000.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal with regard to his claim 
for service connection for a back disorder and a bilateral 
knee disability has been obtained.  

2.  The currently diagnosed early degenerative disease of the 
lumbar spine, a grade I retrolisthesis of L5 on S1, mild 
sclerosis at the inferior end plate of L4, and osteoarthritis 
of the sacroiliac (SI) joint have not been attributed to the 
veteran's service.  

3.  The currently diagnosed early osteoarthritis of both 
knees as well as mild bilateral patellar-femoral syndrome 
have not been attributed to the veteran's service.  



CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1999).  

2.  A bilateral knee disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 
(West 1991); 38 C.F.R. §§ 3.102, 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Back Disability

Initially, the Board finds that, given the in-service 
episodes of treatment for low back pain, the low back 
pathology shown at the September 1993 VA examination, and the 
veteran's report of continued back pain, the veteran has 
presented a well-grounded claim of service connection for a 
back disability.  38 U.S.C.A. § 5107(a); Savage v. Gober, 
10 Vet.App. 488, 495-497 (1997).  Furthermore, the Board 
finds that this claim has been adequately developed for the 
purpose of appellate review.  

Service connection may be established for a disability 
resulting from an injury incurred or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
The regulations also provide that service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. 
§§ 3.102, 3.303(d).

A careful review of the service medical records in the 
present case reveals that pertinent findings or defects were 
not noted at the September 1984 enlistment examination.  
Subsequently, in March 1987, the veteran presented with 
complaints of back pain.  He denied having a history of 
trauma but reported that the pain began after he had thrown a 
football and that he had previously experienced similar 
complaints.  Physical examination demonstrated lower sacral 
tenderness to palpation with limited flexion as well as 
negative straight leg raising.  A clinical assessment of 
mechanical low back pain was made.  X-rays taken of his 
lumbar spine showed a Grade I reverse spondylolisthesis at 
the L5-S1 level, normal mineralization, intact pedicles, 
fairly well-maintained disc spaces, and no definite evidence 
of fracture.  

A chart entry referable to a follow-up examination two days 
later included the veteran's complaints that the pain 
medication that he was taking was not providing relief of his 
low back discomfort.  Evaluation demonstrated pain over the 
coccyx area.  An assessment of a traumatized coccyx with no 
fracture and with treatment as a bruise was made.  

In November 1991, the veteran explained that he had not had a 
physical evaluation within the previous six months and also 
expressed his desire not to undergo a separation medical 
examination.  A physician made a determination that a medical 
examination for purposes of separation was not required.  

At a September 1993 VA general medical examination, the 
veteran recited a history of injury to his back when he 
jumped from a vehicle in 1991 and suddenly developed lower 
back pain.  He reported that the pain is now intermittent, 
localized to the lower part of his back, and exacerbated by 
bending over or heavy lifting.  He denied radiation of his 
low back pain to his legs or feet.  Physical examination 
demonstrated decreased range of motion of the lumbosacral 
spine due to pain, negative straight leg raising, and lower 
extremities which were equal in length and not indicative of 
atrophy, and tenderness with the application of pressure over 
L4, L5, and the upper part of the sacrum in the midline.  
X-ray studies were interpreted as showing a questionable mild 
sclerosis about the right SI joint, which may be due to 
superimposed fecal material within the same area.  
Radiographs of the SI joint were considered "suggestive," 
and further evaluation was felt to be clinically indicated.  
The diagnosis was that of questionable mild sclerosis of the 
right SI joint, per x-ray studies.  

The veteran presented to a June 1998 VA joints examination 
with complaints of occasional back pain which he related to a 
1989 fall from a truck.  He reported that he did not seek 
treatment at the time of that injury, nor was he currently 
receiving treatment for his back complaints.  Physical 
examination revealed no objective evidence of pain on motion, 
spasm, weakness, tenderness, partial abnormalities, or fixed 
deformities.  X-ray studies were considered unchanged from 
the September 1993 radiographic studies and were noted to 
have shown minimal degenerative changes.  The impression was 
that of mild degenerative changes.  The examiner diagnosed 
low back pain syndrome with mild degenerative changes.

At a February 1999 VA joints examination, the veteran again 
complained of low back pain.  This evaluation demonstrated no 
evidence of scoliotic curvature, no kyphosis or excessive 
lordosis appreciated, and radicular pain or paresthesias to 
his right thigh (which the examiner explained would be 
located in the region of the L3-L4 nerve root).  X-rays 
showed no evidence of a fracture or deformity but very mild 
narrowing in the lower lumbar vertebra.  The report of this 
examination also included diagnoses of early degenerative 
disease of the lumbar spine to be evaluated by the 
neurosurgeons in depth and osteoarthritis of the SI joint.  
The examiner who conducted the orthopedic evaluation further 
commented that the veteran's back disorder "did not appear 
to be directly related to his military involvement."  

On the same day, the veteran was afforded a VA spine 
examination at which time the examiner noted that he had 
spent "an extensive time" reviewing the veteran's claims 
folder prior to the evaluation.  The examiner noted the 
veteran's history of in-service back complaints after 
throwing a football.  The veteran concurred with that history 
but also reported that he had injured his back a second time 
when he fell from a truck.  Additionally, the veteran 
described flare-ups of back pain approximately two to three 
times per year.  In the intervals between those flare-ups, he 
was reportedly "relative well."  He reported no specific 
inciting events which precipitated the flare-ups and 
explained that he does not see any physicians on a routine 
basis for treatment of back pain and does not take medication 
to treat his back pain.  

Physical examination demonstrated normal flexion, somewhat 
limited extension, and unrestricted left and right lateral 
bending.  Motor examination reflected strength of 5/5 
throughout with  no evidence of atrophy, drift, or 
fasciculation.  Sensory evaluation was intact to light touch 
and proprioception.  Deep tendon reflexes were diminished but 
symmetric in the bilateral lower extremities.  The examiner 
reviewed x-ray studies obtained that same day which showed a 
grade I retrolisthesis of L5on S1 (which the examiner 
explained was "probably" congenital in origin) and no 
evidence of disc degeneration (with the exception of some 
mild sclerosis at the inferior end plate of L4).  Thereafter, 
the examiner diagnosed intermittent low back pain which was 
"quite possibl[y] . . . related to his retrolisthesis of L5 
on S1, which is probably congenital malalignment and not 
related to any prior history of trauma."  

The Board acknowledges the veteran essential contention that 
he incurred a back disability in service.  In this regard, 
the Board also notes that the service medical records reflect 
treatment for low back pain.  Furthermore, post-service 
examinations have demonstrated the following pertinent 
diagnoses:  mild sclerosis at the inferior end plate of L4, 
early degenerative disease of the lumbar spine, 
osteoarthritis of the SI joint, and retrolisthesis of L5 on 
S1.  

Significantly, however, the claims folder does not contain 
competent medical evidence associating the veteran's back 
condition with his active military service.  In fact, the 
examiner who conducted the February 1999 VA joints 
examination and who diagnosed early degenerative disease of 
the lumbar spine and osteoarthritis of the SI joint expressed 
his opinion that the veteran's back disorder "did not appear 
to be directly related to his military involvement."  
Furthermore, the examiner who conducted the VA spine 
examination on the same day, who noted in the evaluation 
report that he had spent "an extensive time" reviewing the 
veteran's claims folder prior to the examination, and who 
diagnosed retrolisthesis of L5 on S1 expressed his opinion 
that this condition "is probably congenital malalignment and 
not related to any prior history of trauma."  

The Board notes that, in the substantive appeal which was 
received at the RO in September 1995, the veteran asserted 
that all of his service medical records have not been 
obtained and associated with his claim folder.  In this 
regard, the Board reiterates that the veteran's claims folder 
does not contain competent evidence associating his currently 
diagnosed back disabilities (including mild sclerosis at the 
inferior end plate of L4, early degenerative disease of the 
lumbar spine, osteoarthritis of the SI joint, and 
retrolisthesis of L5 on S1) with his active military service.  
Without such evidence, service connection for a back 
disability cannot be granted.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.102, 3.303(d).  See also Caluza v. Brown, 
7 Vet.App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  

Bilateral Knee Disabilities

Initially, the Board finds that, given the in-service 
diagnosis of patellofemoral pain syndrome, the September 1993 
VA examination which diagnosed probable bilateral 
patellofemoral pain syndrome, and the veteran's report of 
continued knee pain, the veteran has presented a well-
grounded claim of service connection for bilateral knee 
disabilities.  38 U.S.C.A. § 5107(a); Savage, supra.  
Furthermore, the Board finds that the matter has been 
adequately developed for the purpose of appellate review.

Service connection may be established for a disability 
resulting from an injury incurred or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
The regulations also provide that service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. 
§§ 3.102, 3.303(d).

The service medical records in the present case show that in 
December 1990, the veteran presented with complaints of pain 
in both knees.  He reported that both knees were very painful 
and indicated that bruises which were present were caused 
from falls sustained while playing soccer.  He indicated that 
he had previously been on sick call for his knees and had 
been given ace wraps and told to put ice on the area until 
the swelling subsided.  Physical examination of the veteran's 
knees in December 1990 showed full range of motion in both 
joints with abrasions adjacent to both patellae.  An 
assessment of patellofemoral pain syndrome was made.  In a 
follow-up notation dated two weeks later, the veteran again 
complained of pain in both knees due to "normal wear and 
tear."  He also indicated that he had had this problem since 
his entry into service.  Physical examination revealed mild 
swelling with tenderness to palpation on both knees.  An 
assessment of inflammation of the knees was made.  

As previously noted in this decision, in November 1991, the 
veteran explained that he had not had a physical evaluation 
within the previous six months and also expressed his desire 
not to undergo a separation medical examination.  A physician 
made a determination that a medical examination for purposes 
of separation was not required.  

The report of the September 1993 VA general medical 
examination included the veteran's complaints of an 
intermittent "a tooth-ache" like pain in the front of both 
of his knees.  He reported that he experienced knee pain 
during service and that this symptomatology was caused by 
physical activities such as marching, jumping, and carrying 
heavy equipment.  Physical examination of the knees revealed 
no evidence of deformity, effusion or swelling; stability to 
stress, some pain in each knee with pressure applied over the 
patellae (pushing the patellae against the femoral condyles), 
normal range of motion (with some complaints of pain in the 
front of the knees during flexion), normal laxity, and equal 
measurements of both joints.  X-ray studies of both knees 
were considered normal and did not disclose any abnormality.  
The examiner diagnosed probable bilateral patellofemoral 
syndrome.  

At the June 1998 VA joints examination, the veteran reported 
that he began having occasional problems with his knees 
during service and that he presently experiences occasional 
mild pain in his knees (right worse than left), occasional 
stiffness and swelling but no weakness, instability, giving 
way or locking.  The veteran also indicated that he receives 
no treatment and that flare-ups occur "maybe several times a 
year" with no particular aggravating causes.  Physical 
examination revealed "a little touchiness" on either side 
of the patella but no swelling, deformity, subluxation, 
lateral instability or patellar grating of either knee.  X-
ray studies, when compared to those dated September 1993, 
showed no change.  The impression was that of normal knees.  
The examiner diagnosed mild bilateral patellar-femoral 
syndrome.  

At the February 1999 VA joints examination, the veteran 
reported that his bilateral knee pain began during service 
and slowly progressed and that his present condition involves 
morning arthralgia, improvement during the day, and then 
nighttime stiffness and swollen joints.  Physical examination 
of the right knee revealed a moderate amount of tenderness to 
palpation (but no joint effusion), exquisite tenderness of 
the medial and lateral patellar facets, tenderness with 
palpation of the condyles, and no instability (but trace 
laxity was noted).  Examination of the left knee revealed 
exquisite tenderness with palpation over the medial and 
lateral patellar facets.  The left leg was stable to varus 
and valgus stressing with only trace laxity with valgus 
testing.  X-ray studies of the knees showed no evidence of 
fracture, deformity, subluxation, dislocation, or arthritic 
changes (although the left medial joint space "may be" 
mildly narrowed).  

The examiner diagnosed early osteoarthritis of the knees 
unrelated to military involvement.  The examiner further 
commented that the veteran's bilateral knee condition does 
"not appear to be directly related to his military 
involvement."  

Essentially, the veteran contends that his current bilateral 
knee disorder is related to service.  A relationship between 
the in-service complaints and present findings was raised by 
the September 1993 and June 1998 VA examinations which 
yielded diagnoses similar to that noted in service and by the 
veteran's report of continued knee symptomatology.  However, 
while the September 1993 diagnosis was that of "probable" 
bilateral patellofemoral syndrome and the June 1998 VA 
examination included the diagnosis of mild patellofemoral 
syndrome, neither examination included a medical opinion as 
to a definitive relationship between current, and in-service, 
findings.  

The February 1999 VA joints examination, however, included a 
diagnosis and an opinion that the current findings are not 
related to service.  Specifically, the examiner who conducted 
this evaluation reviewed the veteran's medical history 
(including in-service complaints), examined the veteran, and 
then rendered his opinion that the diagnosed early 
osteoarthritis of the veteran's knees was unrelated to his 
military involvement.  In this regard, the Board also notes 
that even though the examiner who conducted the June 1998 VA 
joints examination and who diagnosed mild bilateral patellar-
femoral syndrome did not render an opinion regarding the 
etiology of this condition, the examiner who completed the 
February 1999 VA joints examination specifically stated that 
the veteran's bilateral knee condition does "not appear to 
be directly related to his military involvement."  

As previously discussed in this decision, in the substantive 
appeal which was received at the RO in September 1995, the 
veteran asserted that all of his service medical records have 
not been obtained and associated with his claim folder.  In 
this regard, the Board reiterates that the veteran's claims 
folder does not contain competent evidence associating his 
currently diagnosed bilateral knee disabilities (including 
early osteoarthritis of both knees as well as mild bilateral 
patellar-femoral syndrome) with his active military service.  
Without such evidence, service connection for a bilateral 
knee disability cannot be granted.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.102, 3.303(d).  See also Caluza 
v. Brown, 7 Vet.App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  



ORDER

Service connection for a back disability is denied.  

Service connection for a bilateral knee disability is denied.  



		
	THERESA M. CATINO
	Acting Member, 
	Board of Veterans' Appeals



 

